Citation Nr: 0403055	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  03-06 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Loren N. Brown, Esq.


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from July 1942 to December 
1945.

The case comes before the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  At present, the case is before the Board for 
appellate review.

FINDINGS OF FACT

1. The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal. 

2.  Competent evidence shows that the veteran's right ear 
hearing loss is congenital in nature, and thus, constitutes a 
congenital defect.  No evidence of superimposed disease or 
injury of the right ear during military service is of record.

3.  Competent evidence does not show that the veteran's 
bilateral hearing loss is causally or etiologically related 
to service, to a service-connected disability, or otherwise 
to any incident of service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159), which modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Prior to the September 
2001 rating decision denying the veteran the benefits sought 
on appeal, the veteran was given specific information with 
respect to the changes in the law and VA duties pursuant to 
the enactment of the VCAA in February 2000 and April 2001 RO 
letters.  The veteran was further informed that the VA would 
assist him by providing a medical examination or obtaining a 
medical opinion if necessary to make a decision regarding his 
claim.  He was also advised of the evidence needed from him.  
See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004).  In addition, the veteran was again informed of 
the evidence needed to prove the claim on appeal via the 
September 2001 rating decision, and the January 2003 
statements of the case.  The notification requirement has 
therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all known and available relevant medical records, including 
the service medical records, and all additional treatment 
records and examinations have been obtained and associated 
with the claims file, including the veteran's records from 
the West Palm Beach VA Medical Center, Hughes E.N.T. 
Associates, M.D. Inc. and the Wilton Health Services.  As 
well, the evidence includes a February 2001 VA audiological 
examination report.  No additional records which need to be 
obtained have been identified by the veteran.  Furthermore, 
the veteran was given the opportunity to present testimony at 
a hearing on appeal, but he declined such opportunity.  Thus, 
the duty to assist requirement has been satisfied as well.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2003).  Service connection may also be allowed on a 
presumptive basis for certain chronic diseases, such as 
diseases of the nervous system including sensorineural 
hearing loss, if manifested to a compensable degree within a 
one year period of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  38 
C.F.R. § 3.385 (2003).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R. 
§ 3.303(c) (2003).  A defect is a structural or inherent 
abnormality or condition which is more or less stationary in 
nature. VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  A disease may 
be defined as any deviation from or interruption of the 
normal structure or function of any part, organ, or system of 
the body that is manifested by a characteristic set of 
symptoms and signs and whose etiology, pathology, and 
prognosis may be known or unknown. Id.  Service connection 
may be granted for diseases of congenital, developmental, or 
familial origin, but not for defects, unless such defect was 
subject to superimposed disease or injury during military 
service. Id. 

In this case, the veteran maintains that he currently suffers 
from bilateral hearing loss caused by the noise of an 
explosion which he was exposed to while he was in service.  
Specifically, it is maintained that he was exposed to the 
noise of a simulated land mine explosion during an 
infiltration course.  The veteran claims this caused the 
onset of his hearing difficulties. 

With respect to the evidence of record, the veteran's service 
medical records include a June 1942 entrance examination 
which notes the veteran's hearing was 20/20.  Additionally, 
the December 1945 separation examination shows the veteran's 
hearing ability was noted to be 15/15, bilaterally, based on 
whispered voice testing.  No complaints of or treatment for 
hearing problems are noted or included in the service medical 
records.

The earliest post-service medical evidence of record is dated 
in 1993, which is about 48 years following the veteran's 
discharge from service.  No medical evidence for the 48-year 
period following the veteran's discharge from service has 
been submitted or identified by the veteran.

In this respect, private medical records from Hughes E.N.T. 
Associates, M.D. Inc. dated from 1993 to 2001, describe the 
treatment the veteran received for hearing problems.  These 
records include various medical notes showing that the 
veteran was treated for fluid in the inner ear and recurring 
wax accumulations.  Included in these records, there is a 
note dated November 2000 from Richard Hughes Sr., M.D., which 
states that the veteran probably has a congenital loss of 
hearing in his right ear.

Additionally, the record includes private medical evaluations 
of his hearing ability over time, including but not limited 
to an October 1998 audiological report from Wilton Health 
Services reflecting the veteran's pure tone thresholds, in 
decibels, for the left ear were 60, 70, 60, 82, 95, and for 
the right ear were 65, 74, 70, 80, 90, both measured at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively.  

A VA medical examination was performed at the West Palm Beach 
VA medical center (VAMC) on February 2001.  The February 2001 
VA examination reflected the veteran's pure tone thresholds, 
in decibels, for the left ear were 60, 65, 60, 80, 75, and 
for the right ear were 60, 75, 70, 85, 90, both measured at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively. 
Additionally, it was the opinion of the VA examiner at the 
February 2001 VA examination that the veteran's hearing loss 
was consistent with the aging process (presbycusis). 

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence in this case is against an 
award of service connection for bilateral hearing loss.  It 
is the Board's duty to assess the credibility and probative 
value of evidence and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

The veteran's available service medical records do not 
contain any evidence that the veteran's current hearing loss 
was a result his active service.  The service medical records 
are completely silent as to any complaints of or treatment 
for any hearing problems or worsening of hearing ability 
during active service.  Additionally, the July 1942 entrance 
examination and the December 1945 separation examination do 
not indicate that the veteran suffered from any form of 
hearing loss.  As well, there is no post-service evidence 
showing any complaints of or treatment for hearing problems 
within a year of the veteran's discharge from service.  No 
additional evidence in this regard has been submitted or 
identified by the veteran.

Furthermore, the Board notes that the first indication of any 
post-service medical treatment/complaints for hearing 
problems and/or a worsening of his hearing loss are treatment 
reports from Dr. Hughes dated from 1993, about forty seven 
years after the veteran's discharge.  As well, the VA 
examiner who performed the audiological examination in 
November 2001 indicated that the veteran's hearing loss was 
consistent with the aging process.  

As discussed above, congenital or developmental defects are 
not diseases or injuries within the meaning of applicable law 
and regulations for VA compensation purposes.  38 C.F.R. § 
3.303(c) (2002).  A defect is a structural or inherent 
abnormality or condition which is more or less stationary in 
nature. VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  However, 
service connection may be granted for diseases of congenital, 
developmental, or familial origin, but not for defects, 
unless such defect was subject to superimposed disease or 
injury during military service. Id.  In this case, the record 
does not show, and the veteran does not contend, that the 
claimed hearing problems in the veteran's right ear was 
permanently aggravated during service or was subject to 
superimposed disease/injury during service.

Turning to the question of whether the veteran's congenital 
right ear hearing loss was subject to a superimposed disease 
or injury during military service that resulted in disability 
apart from the developmental defect, see VAOPGCPREC 82-90, 
the Board notes that a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  The questionable issue in this case, 
however, is whether the veteran's right ear hearing loss was 
subject to a permanent worsening of the condition 
(aggravation) during active service.  In this respect, the 
Board finds that the service medical records are completely 
negative for any treatment/complaints of hearing problems.  
As such, the preponderance of the evidence does not support a 
conclusion that the veteran's right ear congenital hearing 
loss was either permanently aggravated during service, or was 
subject to a superimposed disease or injury during military 
service that resulted in disability apart from the 
developmental defect.

While the Board finds the veteran's contentions to be very 
credible as to his service, the Board also notes that the 
service records are completely negative as to any acoustic 
trauma sustained in service.

The Board finds that the preponderance of the evidence is 
against a grant of service connection for hearing loss.  The 
first indication of hearing loss meeting the requirements of 
38 C.F.R. § 3.385 is contained in the October 1998 report 
from Wilton Health Services, which is dated more than fifty 
years after the veteran's discharge from service.  
Additionally, the February 2001 VA examiner concluded that 
the veteran's hearing loss was consistent with the aging 
process.  The present record is devoid of any medical 
evidence contradicting the February 2001 VA medical opinion, 
or otherwise linking the veteran's current hearing loss to a 
service-connected disability or to his period of service.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.  
For the foregoing reasons, the claim of service connection 
for bilateral hearing loss is denied.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.307, 3.310 (2003). 


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



